DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-137
Withdrawn:
3-4, 6-7, 9, 11-13, 15-17, 19-20, 23, 25-29, 31, 33-40, 42-88, 90-92, 95, 99-101, 108-110, 113, 115 and 117-135
Examined:
1-2, 5, 8, 10, 14, 18, 21-22, 24, 30, 32, 41, 89, 93-94, 96-98, 102-107, 111-112, 114, 116 and 136-137
Independent:
1 and 136-137
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting
x


Priority
As detailed on the 7/9/2018 filing receipt, this application claims priority to as early as 6/17/2017.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Restriction/election
Applicant’s election with traverse in the 4/14/2022 reply is acknowledged.  Applicant timely traversed the restriction requirement.  The traversal is on the grounds discussed below. 

Applicant states (original emphasis removed, bold emphasis added, applicant remarks: p. 2):
Group I is directed to the entire workflow described above, whereas Groups II, III, and IV relate to specific aspects within the workflow.
The independent claims originally were presented without clear relationships among them.
It is not clear that the independent claims should be interpreted according to the relationship asserted in Applicant's statement above.  It is not clear what disclosure supports this statement.  For example, none of the disclosed flowchart figures (e.g. 1C, 6, 8-13 or 16-18) clearly correspond to the independent claims in a manner supporting Applicant's statement.
Even if there is a relationship as to complete workflow versus component workflow among the independent claims, such a relationship is not dispositive regarding claim interpretation.  As a hypothetical, in the overall construction of a house, various processes and various tools pertain, and yet those processes and tools still may be independent inventions.  
It is not clear that the independent claims are obvious variants of one another.

Applicant states (original emphasis removed, bold emphasis added, applicant remarks: p. 5-6):
In the instant Action, the Examiner has requested the Applicant to elect a combination of 14 species from 503,193,600 possible combinations...  Such a requirement presents the Applicant with an unreasonable number of combinations to elect from, particularly when all the species groups depend directly or indirectly from claim 1.
The rules provide no particular limit as to the number of restriction requirements, nor as to the number of hypothetical election combinations to select from.  No claim occurs in more than one group and one species or sub-species restriction requirement.  Also, at no point is it necessary to consider the combinatorial number of possible elections, since each restriction requirement may be considered individually.  Of course, the number of restrictions, the hypothetical combinations and any associated unreasonableness all relate directly to the number of claims presented and to the manner of their drafting.  In any event, these numbers are not dispositive regarding the validity of the restriction requirements.
That many claims depend from claim 1 contributes to the number of distinct species.  This is because the claims do not clearly recite dependencies between the species such as would demonstrate such claims to be overlapping in scope.

Applicant states (original emphasis removed, bold emphasis added, applicant remarks: p. 6-7):
In Election I.A, ...  ...claims 2, 3, and 4 do not represent a distinct application of the claimed process. Instead, they represent three separate and consecutive steps in the workflow to calculate "evidence scores or the evidence classifications."
Taking the remarks regarding Election I.A as an example, the original application does not clearly disclose claims 2-4 as overlapping in claim scope.  Nor is there disclosure of any of these claims as other than a "distinct application of the claimed process," in contrast to Applicant's statement above.
The claims do not recite any clear relationship among or overlap between each other.  For example, each depends from claim 1, rather than any depending from another, such as they might if they were "consecutive steps."
Neither the specification (e.g. [42, 118-120]) nor the drawings (no clearly relevant figures regarding "evidence scores" or "evidence classifications" and relationships among these claims) disclose or contemplate an embodiment clearly combining limitations of any pair of these claims.  In particular, there is no clear disclosure of the above stated "consecutive steps," any sequential relationship or any combination in the same embodiment.
Thus, the claims are understood not to overlap in scope.

Applicant states (original emphasis removed, bold emphasis added, applicant remarks: p. 7):
In Election I.C, ...  The subject matter of claim 10 is generic to the subject matter of claim 11, 12, and 13, and the subject matter of claim 12 is generic with respect to the subject matter of claim 13.
...
Election I.E requires the election of a "species of molecular measures, processes, and features," but claim 23 refers specifically to types of molecular measurements wherein each type corresponds to a specific biological characteristic (e.g., gene expression), claim 24 refer to types of molecular processes, claim 25 refers to the types of molecular features, claim 26 refers to methods that may be used to determine the molecular measurements of claim 23 ( e.g., single-cell barcoding), and claim 27 refers to the processing of the data obtained by applying the techniques recited in claim 26 (e.g., sequencing read alignment filtering or quality control).
While Applicant's statements may be true, no overlap in claim scope is reflected in the dependencies among the claims as recited.  Rather, the limitations of each claim are recited as applicable to disparate embodiments, and it is not clear that any embodiment in the specification discloses or contemplated the limitations in a combined form.

As noted in the restriction requirement, since each claim recites different limitations, then searching art on each claim would require a distinct search query, with distinct results, etc.

After reconsideration, the restriction requirements remain deemed as proper for the above reasons and as described in the 2/14/2022 restriction requirement, and the restriction requirements are made final.  

Applicant may request an interview if it becomes clear during examination that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter, particularly with regard to a species election.

Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to species written in dependent form or otherwise requiring all the limitations of an allowed generic claim.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104.  Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined.  MPEP §821.04 pertains.  Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under examination.  Finally, the prohibition against double patenting rejections of 35 USC 121 does not apply if the restriction requirement is withdrawn before a patent issues.  MPEP § 804.01 pertains.

As listed in the above claim status table, claims are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined.


Claim objections
Claims 1, 21, 94 and 111 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.

The following issues are objected to:
Claim
Recitation
Comment
1
...scores of the single-cells, the
cellular compartments, the subcellular compartments, or the synthetic compartments
harboring specific molecular variants
In the 2nd "determining" step, recitations such as this and others later are unnecessary repetition of already recited relationships.  

Probably the recited "harboring specific molecular variants" should be moved to the 1st "determining" step.

A similar issue occurs in the 3rd "determining" step.

Similarly, in the 4th "determining" step, the two instances of "of molecular variants" are redundant.  The same issue occurs in the last step. 


1
determining
Since 5 of the 7 steps are "determining," then it would be better to enumerate the steps.
21
Autoencoder neural network
Either all words in "Autoencoder neural network" should be capitalized as the definition of an abbreviation, or none of the words should be capitalized.
94
generating...
techniques that associates...
Should read "...associate[[s]]" for correct subject-verb agreement
111
methods of claims
Should read "method[[s]] of claim[[s]]"




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5, 8, 10, 14, 18, 21-22, 24, 30, 32, 41, 89, 93-94, 96-98, 102-107, 111-112, 114, 116 and 136-137 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  


The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
synthetic compartments
In the "receiving" step, the recited "synthetic" is a term of relative or vague degree or form of association, neither defined in the specification (e.g. [41, 47, etc.]) nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)  It is, for example, not clear whether an isolated, cell-derived subcellular component would be synthetic or what degree of removal from components found in nature is required.  For simple components, it is not clear that components reconstituted from pure chemical elements would be distinguishable from components isolated from cells occurring in nature.
1
determining molecular signals or phenotype signals
The relationship is unclear between these "molecular signals or phenotype signals" and the earlier recited "molecular scores or phenotype scores."  The relationship is unclear both regarding how the elements differ, if at all, and how they are separately determined to result in any required difference.
1
functional scores or functional classifications
The relationships are unclear between these "functional scores or functional classifications" and the earlier recited "molecular signals or phenotype signals" and "molecular scores or phenotype scores."  In a BRI, the recited "functional" appears to overlap in meaning with both "molecular" and "phenotype."  The relationships are unclear both regarding how the elements differ, if at all, and how they are separately determined to result in any required difference.
1
determining the phenotypic impacts
The relationship is unclear between these "phenotypic impacts" and the earlier recited "phenotype scores" and "phenotype signals."  The relationship is unclear both regarding how the elements differ, if at all, and how they are separately determined to result in any required difference.
8
independent... estimates
The recited "independent" is a term of relative or vague degree or form of association, neither defined in the specification (e.g. 66-67, etc.) nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)  It is, for example, not clear when an estimate should be interpreted as "independent" versus not.
8
 disjoint estimates
The recited "disjoint" is a term of relative or vague degree or form of association, neither defined in the specification (e.g. [66-67, etc.]) nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)  It is, for example, not clear when an estimate should be interpreted as "disjoint" versus not.  Additionally, while "disjoint" typically applies in set theory, it is not clear how the term applies to "estimates" and processes for generating estimates.


10
Variant Interpretation Engine (VIE)
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "engine") and function and/or result (here "variant interpretation") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function and results (e.g. [106-107]), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b.  While inputs and/or outputs are disclosed, there is not clear disclosure of analysis required to proceed from inputs to outputs.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.
18, 21-22, 24, 89, 93
lower-order
The recited "lower-order" is a term of relative or vague degree or form of association, neither defined in the specification (e.g. [56], etc.) nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)  It is, for example, not clear when an estimate should be interpreted as "lower-order" versus not, and the further recited "corresponding to molecular measurements, molecular processes, molecular features" does not clearly define the term.  Claims 21-22, 24 and 93 are rejected similarly.  Also, claim 89 is similarly rejected regarding its recited "higher-order."
30
the population signals are molecular state-ordered, derived from populations of the single-cells, the cellular compartments, the subcellular compartments, or the synthetic compartments from a plurality of molecular states to permit learning in a multi-state learning layer
The recitation does not parse clearly at least because at "...molecular state-ordered, derived...," it is not clear what particular list is modified by the recited "or."  That is, it is not clear whether "molecular state-ordered" is part of the list or not.
30
molecular state-ordered
The meaning of the term is unclear, and there appears to be no further disclosure in the specification.
30
multi-state learning layer
64, 82
The meaning of the term is unclear, and there appears to be no further disclosure, particular to this expression, in the specification (e.g. [64, 82]).


41
mutational hotspots
The recited "hotspots," in contrast for example to a term such as "locus," is a term of relative or vague degree or form of association, neither defined in the specification (e.g. [42, 108, 115], etc.) nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)  It is, for example, not clear when a locus should be interpreted as a "hotspot" versus not.
41
other clinically-valuable genes
The recited "other," as recited here, is a term of relative or vague degree or form of association, not clear from the recited context.  It is not clear to what "other" refers or from what this use of the term distinguishes.  (MPEP 2173.05(b) pertains.) at least because there is no clearly antecedent "clinically-valuable gene."
41
other clinically-valuable genes
The recited "clinically-valuable" is a term of relative or vague degree or form of association, neither defined in the specification (e.g. [124-126], etc.) nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)  It is, for example, not clear when a gene should be interpreted as "clinically-valuable" versus not.
94
selecting a second set of genotypes... using a sampling model...
selecting a third
set of genotypes... using a sampling model...
The relationships are unclear between each of these instances of "a sampling model" and that in the preceding, initial "sampling" step.
94
generating an inference model...
phenotypic impacts of molecular
variants
The relationship is unclear between this instance of "phenotypic impacts of molecular variants" and that recited in claim 1.
102, 104
the phenotypic
impacts of the molecular variants of the functional elements
Lacks clear antecedent, the extended recitation not having been recited previously
103
the molecular signals, the phenotype signals, or the
population signals from the functional elements
Lacks clear antecedent, the extended recitation not having been recited previously
105
generating a phenotype model 
The relationship is unclear between this instance of "a phenotype model" and that of claim 104.  Possibly "generating a phenotype model" simply should be deleted from claim 105.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:
Claim
Recitation
Comment
1
receiving molecular variants
The recitation is interpreted as reading on receiving corresponding data and not reading on receiving the physical embodiment of "variants," e.g. not receiving physical DNA sequences embodying the variants.




Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 8, 14, 18, 32, 41, 104, 107, 111-112, 114, 116 and 136-137
Claims 1-2, 5, 8, 14, 18, 32, 41, 104, 107, 111-112, 114, 116 and 136-137 are rejected under 35 USC 103 as unpatentable over Sommer (as cited on the attached "Notice of References Cited" form 892).

Regarding claim 1, the recited molecular variants read on Sommer's "genetic manipulation" (Sommer: p. 5530, 1st col., last para.; and entire document).  It would have been prima facie obvious to PHOSITA that Sommer's "genetic manipulation" results in the recited "molecular variants," and such an equivalency would have been an example of substituting one known element ("molecular variants") for another ("genetic manipulation") to obtain predictable results.
The recited molecular or phenotype scores and signals and the recited population signals read on Sommer's "definition of phenotypes by representative examples," "converts original raw data into units that are suitable as input for the respective machine-learning algorithm," "objects of interest (e.g. cells)" and "phenotypic distance of cell populations" (Sommer: p. 5530, 1st col., last para.; 2nd col., 2nd para.; 2nd col., last para.; p. 5535, "Box 2," "PhenoRipper;" and entire document).
The recited functional scores or classifications and evidence scores or classifications based on statistical learning and modeling read on Sommer's "machine learning" and "...training data serves to automatically infer internal parameters of a learning model..., which is then applied to discriminate between the... classes of objects..." (Sommer: title; p. 5533, 2nd col.; and entire document).
The recited phenotypic impacts read on Sommer's "task of supervised machine learning is to generalize from a few selected examples," the "impacts" reading on the output generalization or classification (Sommer: title; p. 5533, 2nd col.; and entire document) and "an image-based screen might be aimed at the discovery of a hypothetical morphological deviation that has not been observed before," the "impacts" reading on the identified deviation (Sommer: title; p. 5536, 1st col., 5th para.; and entire document).
Claims 136-137 recite a "system" and a "computer-readable device" including limitations similar to those of method claim 1 but for computer elements.  The art is applied to claims 136-137 as described for claim 1.  The computer elements are obvious in view of Sommer's "computers" and "Computational data analysis" (Sommer: title; p. 5529, 1st col.; and entire document). 

Claim 2 further specifies the relationship between evidence scores or classifications and earlier determinations and also reads on Sommer's "machine learning" and "...training data serves to automatically infer internal parameters of a learning model..., which is then applied to discriminate between the... classes of objects..." (Sommer: title; p. 5533, 2nd col.; and entire document)

Claim 5 further specifies learning as regression or classification and also reads on Sommer's "machine learning" and "...training data serves to automatically infer internal parameters of a learning model..., which is then applied to discriminate between the... classes of objects..." (Sommer: title; p. 5533, 2nd col.; and entire document). 

Claim 8 further specifies statistical models generated using independent or disjoint estimates and reads on Sommer's teachings relying on a plurality of "models" (Sommer: p. 5534, 2nd col.; Fig. 3, caption; and entire document).

Claim 14 further specifies hotspot scores or hotspot classifications which are optional in claim 1. 

Claim 18 further specifies lower-order molecular scores and, within a BRI, also read on Sommer's "definition of phenotypes by representative examples," "converts original raw data into units that are suitable as input for the respective machine-learning algorithm," "objects of interest (e.g. cells)" and "phenotypic distance of cell populations" (Sommer: p. 5530, 1st col., last para.; 2nd col., 2nd para.; 2nd col., last para.; p. 5535, "Box 2," "PhenoRipper;" and entire document).

Claim 32 further specifies unsupervised learning, feature learning or dimensionality reduction techniques and reads on Sommer's "Unsupervised machine learning" and "feature extraction" (Sommer: p. 5530, 2nd col., 2nd para.; p. 5536, §"Unsupervised machine learning;" and entire document). 

Claim 41 further specifies previously identified variants and reads on Sommer's "a long candidate gene list" (Sommer: p. 5535, 1st col., 3rd para.; and entire document). 

Claim 104 further specifies generating a phenotype model and reads on Sommer's "machine learning" and "...training data serves to automatically infer internal parameters of a learning model..., which is then applied to discriminate between the... classes of objects..." (Sommer: title; p. 5533, 2nd col.; and entire document), in which the recited phenotype model reads on Sommer's "learning model." 

Claim 107 further specifies population signals describing a distribution and reads on Sommer's "definition of phenotypes by representative examples," "converts original raw data into units that are suitable as input for the respective machine-learning algorithm," "objects of interest (e.g. cells)" and "phenotypic distance of cell populations" (Sommer: p. 5530, 1st col., last para.; 2nd col., 2nd para.; 2nd col., last para.; p. 5535, "Box 2," "PhenoRipper;" and entire document), noting that any set of data exhibits some form of distribution among its data. 

Claims 111-112 further specify clustering and Gaussian Mixture Models (GMMs) and read on Sommer's "group data points into clusters" (Sommer: p. 5530, 1st col., 2nd para.; and entire document) and "Gausian mixture modelling" (Sommer: Fig. 3, panel F; and entire document). 

Claim 114 further specifies signal determination as fractions corresponding to specific molecular states and reads on Sommer's "group data points into clusters" (Sommer: p. 5530, 1st col., 2nd para.; and entire document) and "Gausian mixture modelling" (Sommer: Fig. 3, panel F; and entire document), each cluster representing a fraction of the population.  The equivalency of clusters and fractions would have been prima facie obvious to PHOSITA as an example of substituting one known element for another to obtain predictable results.

Claim 116 further specifies normalization using a reference and reads on Sommer's "normalizes" using a "flat-field" image as a reference (Sommer: p. 5530, 2nd col., 3rd para.; and entire document), and other applications of normalization would have been prima facie obvious as an example of the use of a known technique to improve similar methods. 




Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-2, 5, 8, 10, 14, 18, 21-22, 24, 30, 32, 41, 89, 93-94, 96-98, 102-107, 111-112, 114, 116 and 136-137 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 organizes JE analysis into Steps 1, 2A (1st & 2nd prongs) and 2B as follows below.
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Step 1: statutory category of invention -- MPEP 2106.I and 2106.03
The instant claims fall within one or more 101 statutory categories of invention.

Step 2A, 1st prong, 1st Mayo/Alice question: abstract idea -- MPEP 2106.I and 2106.04
Preliminarily, in a 1st prong of Step 2A, elements of independent claim 1 are interpreted as directed to the abstract idea of determining phenotypic impacts including the JE elements of "determining..." (five instances) and "deriving...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Independent claims 136-137 are analyzed similarly at this step.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed above: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele all as cited in MPEP 2106).  
Instant examples of math concepts include on statistical learning, as well as relationships inherent in this recitation as the only supported embodiments, e.g. dimensionality reduction ([40, 65]) and regression analysis ([79]).
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, MPEP 2106.04.II.A.1 includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" MPEP 2106.04.II.A.1 states: 
 In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
While the "set forth" language approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the MPEP. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.
It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  

Step 2A, 1st prong, 1st Mayo/Alice question: law of nature -- MPEP 2106.I and 2106.04
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are directed to laws of nature correlating the recited molecular variants to the recited phenotypic impacts, including the JE element of "determining the phenotypic impacts..."  
Independent claims 136-137 are analyzed similarly at this step.
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the MPEP above).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

Step 2A, 2nd prong -- MPEP 2106.I and 2106.04(d)
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   

Step 2B, 2nd Mayo/Alice question -- MPEP 2106.I and 2106.05
Addressing the second Mayo/Alice question, all elements of claims 1 and 136-137 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "memory," "processor," "computer-readable device" and "receiving" are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Sommer (as cited on the attached "Notice of References Cited" form 892), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1 and 136-137
Summing up the above Mayo/Alice analysis of claims 1 and 136-137, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2, 5, 8, 10, 14, 18, 21-22, 24, 30, 32, 41, 89, 93-94, 96-98, 102-107, 111-112, 114 and 116 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claim 94: accessing a collection of molecular variants from pre-existing sources as exemplified by Sommer.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.


Instant claims 1-2, 5, 8, 10, 14, 18, 21-22, 24, 30, 32, 41, 89, 93-94, 96-98, 102-107, 111-112, 114, 116 and 136-137 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting application(s) and/or patent(s) listed below.  The instant and conflicting claims generally are directed to determining phenotypic impacts.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Sommer (as cited on the attached "Notice of References Cited" form 892).  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.

Application
Patent
Remarks / examples
16624225

In a BRI, instant claims 1-2, 5, 8, 10, 14, 18, 21-22, 24, 30, 32, 41, 89, 93-94, 96-98, 102-107, 111-112, 114, 116 and 136-137 read on embodiments within the scope of conflicting claims 138-157 and/or are obvious over the conflicting claims in view of the art cited above.





Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631